DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 2, 2022, cancelled claims 3 and 13.  Claims 1, 9-11, and 18-20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-2, 4-12, and 14-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, and 14-20 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving a broadcast identifier that was broadcast via a wireless transmission; 
generating a notification that a user associated with the broadcast identifier has arrived; 
providing the notification to a user interface to indicate that the user has arrived;
detecting a signal strength of the wireless transmission;
comparing the signal strength to a threshold signal strength; and
inhibiting providing a generation of a second notification in response to the comparing.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing and sales related activities or behaviors as they merely gather data, analyze the data to determine results, generate tailored content based on the results and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a processor, a memory device coupled to the processor, a reservation system, a user mobile device; a router; and a display device. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a memory device coupled to the processor, a reservation system, a user mobile device, a router; and a display device to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires general purpose computers (the claimed processor, memory device coupled to the processor, reservation system, user mobile device, router, and display device are all just general purpose computers as evidenced from paragraphs 8-10 and 28-29, as well as figures 1 and 4); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving a broadcast identifier at a reservation system that was broadcast from a user mobile device via a wireless transmission; 
providing the notification to a user interface to indicate that the user has arrived.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2, 4-10; 12, 14-17 and 19-20 appear to merely further limit the abstract idea by further limiting the broadcast identifier and adding additional step regarding the gathering of data, analyzing of data, and determining results based on the analysis which is considered to be part of the abstract idea (Claims 2, 4, 10, 12, 14 and 19); further limiting the claims to a type of business, further limiting the contents of notification and/or generating new notifications, further limiting the receiving of the broadcast identifiers, and further limiting the generation of the notification and provision of the notification which is considered to be part of the abstract idea (Claims 5, 6, 7, 8, 9 15, 16, 17, 20), and as such are part of the identified abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have no previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-2, 4-12, and 14-20 are not patent eligible.

Claim Rejections - 35 USC § 112

The amendment filed on June 2, 2022 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 8-10, and 20 that were raised in the Office Action dated March 2, 2022.  Thus, the rejections are hereby withdrawn.


The amendment filed on June 2, 2022 has overcome the 35 USC 112(d) rejection of claims 3, 8-10, 13, 17 and 19-20 by either cancelling the claims, or amending the claims to indicate that “notification” are not the same notification as indicated in independent claims 1, 11, and 18.  This manner of amendment while overcoming the 35 USC 112(d) rejection raised in the Office Action dated March 2, 2022, has resulted in 35 USC 112(a) rejections which are detailed below.  Thus, the 35 USC 112(d) rejections have been withdrawn. The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 11, and 18 have been amended to recite:
receiving a broadcast identifier at a reservation system that was broadcast from a user mobile device via a wireless transmission; 
generating a notification that a user associated with the user mobile device has arrived; 
providing the notification to a user interface to indicate that the user has arrived;
detecting a signal strength of the wireless transmission;
comparing the detected signal strength to a threshold signal strength; and
inhibiting providing a generation of a second notification in response to the comparing.
There is no support in the applicant’s specification for first sending a notification based on receipt of broadcast identifier and then inhibiting the providing a generation of a second notification based on a comparison of the detected signal strength of the received broadcast identifier.
The claim language makes it is clear that a single “broadcast identifier” is received, and based on the reception of this single “broadcast identifier”, a “notification” “that the user has arrived” is generated and provided. These two steps are clearly supported by the applicant’s specification in at least paragraph 2, 11, 14-15, 18, 20-22, 32, 42, and 49, as well as figure 2, of the applicant’s specification.
The applicant also has support for “detecting a signal strength of the wireless transmission”; “comparing the detected signal strength to a threshold signal strength”; and “inhibiting providing a generation” of the notification in response to the comparing in at least paragraphs 16, 19-20, 34, and 44, as well as figure 2, of the applicant’s specification.
However, in every disclosure of the applicant’s specification the only type of notification, based on a single received broadcast identifier, that is generated and then provided and/or inhibited is a single notification that the user has arrived. Nowhere in the specification are two different notifications ever generated, provided and/or inhibited. Nowhere in the applicant’s specification is it is disclosed that a first notification is sent based on receipt of a broadcast identifier, and then a second notification is inhibited from being sent based on a comparison of the signal strength of the received broadcast identifier.  As such, one of ordinary skill in the art would not be able to recognize that the applicant has possession of an invention in which first provides a notification that the user has arrived based on a received broadcast identifier and then inhibits the providing a second notification based on the signal strength of the received broadcast identifier being compared to a threshold signal strength.  Thus, it is clear that independent claims 1, 11 and 18 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claims 2, 4-10, 12, 14-17, and 19-20 fail to correct the deficiencies of the claims from which they depend and, as such, are rejected by virtue of dependency.
Furthermore, dependent claims 8-9, and 20 have been amended to recite “a third notification”, “a fourth notification”, and “the second notification”, respectively.  There is no support for these limitations in the applicant’s specification.  In regards to the claimed “a third notification” and “a fourth notification” of claims 8-9, the applicant’s specification discloses in at least paragraphs 23-24, as well as figure 3, that when multiple broadcast identifiers are received corresponding to a multi-person reservation, only a single notification is generated and provided based on a selected number of broadcast identifiers being received.  The selected number may range from one of the identifiers having been received, more than one identifier, or all of the identifiers having been received corresponding to the entire party being present.  As such it is clear that the applicant’s specification does not support the invention being able to generate or provide “a third notification” or “a fourth notification”.  In regards to “the second notification”, of claim 20, the applicant’s specification has no support for the use of a second message.  As described above, the applicant’s specification discloses in at least paragraphs 23-24, as well as figure 3, that when multiple broadcast identifiers are received corresponding to a multi-person reservation, only a single notification is generated and provided based on a selected number of broadcast identifiers being received.  There is no support in the applicant’s specification for first generating and providing a notification that a user has arrived and then generating and providing a second notification in response to one or more additional users arriving.  Thus, it is clear that dependent claims 8, 9 and 20 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claim 10 fails to correct the deficiencies of the claims from which they depend and, as such, are rejected by virtue of dependency.
The only way to amend the claims to avoid 35 USC 112, first paragraph issues, based on the applicant’s disclosure is to ensure that only a single notification is to ensure that only a single notification is ever generated and provided.  
The examiner suggests amending claims 1, 11, and 18 to recite:
receiving, via at least one of a plurality of wireless transmissions, at least one of a plurality of broadcast identifiers at a reservation system, wherein the at least one of a plurality of wireless transmission were broadcast from at least one of a plurality of user mobile devices associate with at least one of a plurality of users corresponding to a reservation;
 detecting a signal strength of each of the at least one of a plurality of wireless transmissions;
comparing the detected signal strength of each of the at least one of a plurality of wireless transmissions to a threshold signal strength; and
either 
generating, in response to the signal strength being greater than the threshold signal strength for the at least one wireless transmission, a notification that the at least one user of a plurality of users corresponding to the reservation and associated with the at least one of a plurality of user mobile devices has arrived, and
providing the notification to a user interface to indicate that the at least one of a plurality of user has arrived; 
or inhibiting the generating and providing of the notification in response to the signal strength being less than the threshold for the at least one of a plurality of wireless transmissions.
   The examiner suggests amending claim 8 to recite: 
The method of claim 1, wherein:
 if the receiving comprises: receiving, via at least two of the plurality of wireless transmissions, at least two of a plurality of broadcast identifiers at a reservation system, wherein the at least two of the plurality of wireless transmissions were broadcast from at least two of the plurality of user mobile devices associate with at least two of the plurality of users corresponding to the reservation, thus resulting in the reservation being a multi-person reservation then:
the detecting comprises: detecting the signal strength of each of the at least two of a plurality of wireless transmissions;
the comparing comprises: comparing the detected signal strength of each of the at least two of a plurality of wireless transmissions to the threshold signal strength; and
either 
the generating comprises: generating, in response to the signal strength being greater than the threshold signal strength for the at least two of a plurality of wireless transmissions, the notification, wherein the notification indicates that the at least two of the plurality of users have arrived, and
The providing comprises: providing the notification to the user interface; 
or inhibiting the generating and providing of the notification in response to the signal strength for at least one of the at least two of a plurality of wireless transmissions being less than the threshold signal strength.
The examiner suggests amending claim 9 to recite:
The method of claim 1, wherein:
 if the receiving comprises: receiving, via at least two of the plurality of wireless transmissions, at least two of a plurality of broadcast identifiers at a reservation system, wherein the at least two of the plurality of wireless transmissions were broadcast from at least two of the plurality of user mobile devices associate with at least two of the plurality of users corresponding to the reservation, thus resulting in the reservation being a multi-person reservation, then:
the detecting comprises: detecting the signal strength of each of the at least two of a plurality of wireless transmissions;
the comparing comprises: comparing the detected signal strength of each of the at least two of a plurality of wireless transmissions to the threshold signal strength;
determining that the at least two of a plurality of broadcast identifiers that were broadcast in the at least two of the plurality of wireless transmissions from at least two of the plurality of user mobile devices associate with at least two of the plurality of users corresponding to the reservation represent all of a plurality of users listed in the multi-person reservation; and 
either 
the generating comprises: generating, in response to the signal strength being greater than the threshold signal strength for the at least two of a plurality wireless transmission and the determination that the at least two of a plurality of broadcast identifiers represents all of a plurality of users listed in the multi-person reservation, the notification, wherein the notification indicates that all of the plurality of users corresponding to the reservation have arrived, and
The providing comprises: providing the notification to the user interface; 
or inhibiting the generating and providing of the notification in response to the signal strength for at least one of the at least two of a plurality of wireless transmission being less than the threshold signal strength.
The examiner suggests cancelling claim 10 as this limitation has been incorporated into the suggested amendment to claim 9.
The examiner suggests amending claim 17 to recite: 
The device of claim 11 wherein, if the receiving comprises: receiving, via at least two of the plurality of wireless transmissions, at least two of a plurality of broadcast identifiers at a reservation system, wherein the at least two of the plurality of wireless transmissions were broadcast from at least two of the plurality of user mobile devices associate with at least two of the plurality of users corresponding to the reservation, thus resulting in the reservation being a multi-person reservation then
the detecting comprises: detecting the signal strength of each of the at least two of a plurality of wireless transmissions;
the comparing comprises: comparing the detected signal strength of each of the at least two of a plurality of wireless transmissions to the threshold signal strength; and
either 
the generating comprises: generating, in response to the signal strength being greater than the threshold signal strength for the at least two of a plurality of wireless transmissions, the notification, wherein the notification indicates that the at least two of the plurality of users have arrived, and
The providing comprises: providing the notification to the user interface; 
or inhibiting the generating and providing of the notification in response to the signal strength for at least one of the at least two of a plurality of wireless transmissions being less than the threshold signal strength.
The examiner suggests amending claim 20 to recite:
The device of claim 18 wherein, if the receiving comprises: receiving, via at least two of the plurality of wireless transmissions, at least two of a plurality of broadcast identifiers at a reservation system, wherein the at least two of the plurality of wireless transmissions were broadcast from at least two of the plurality of user mobile devices associate with at least two of the plurality of users corresponding to the reservation, thus resulting in the reservation being a multi-person reservation, then
the detecting comprises: detecting the signal strength of each of the at least two of a plurality of wireless transmissions;
the comparing comprises: comparing the detected signal strength of each of the at least two of a plurality of wireless transmissions to the threshold signal strength; and
either 
the generating comprises: generating, in response to the signal strength being greater than the threshold signal strength for the at least two of a plurality of wireless transmissions, the notification, wherein the notification indicates that the at least two of the plurality of users have arrived, and
the providing comprises: providing the notification to the user interface; 
wherein the notification is provided to a display device located in a restaurant and includes a name of at least one of the plurality of users;
or inhibiting the generating and providing of the notification in response to the signal strength for at least one of the at least two of a plurality of wireless transmissions being less than the threshold signal strength.
However, the examiner notes that amending the claims in this manner results in a contingent limitation being present in each of claims 1, 8-11,17-18 and 20.  As per MPEP 2111.04, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. As such, since the claim neither requires that the signal strength be greater than the threshold nor requires that the signal strength be less than the threshold, the scope of claims is not limited by the generating, providing or inhibiting steps.  Furthermore, as the broadest reasonable interpretation of the independent claims is that the invention can be practiced with the receipt of a single broadcast identifiers, the limitations directed to the receiving, detecting, comparing, determining, generating, providing and/or inhibiting that might possibly occur should more than a single broadcast identifier be received do not limit the scope of the claimed invention.  Thus, the scope of the claim would be:
receiving, via at least one of a plurality of wireless transmission, at least one of a plurality of broadcast identifiers at a reservation system, wherein the at least one of a plurality of wireless transmission were broadcast from at least one of a plurality of user mobile devices associate with at least one of a plurality of users corresponding to a reservation;
 detecting a signal strength of each of the at least one of a plurality of wireless transmissions;
comparing the detected signal strength of each of the at least one of a plurality of wireless transmissions to a threshold signal strength.
Given that the applicant’s disclosure only supports a single notification being generated, provided and/or inhibited, as well as, the fact that the applicant appears to desire that the claims to include the options of generating, providing, and inhibiting, the examiner, for the sake of prosecution is going to interpret the claims as if they had been amended as suggested above. 
Thus, while the examiner has applied prior art that discloses generating the notification, providing of the notification and inhibiting the providing of the notification in situation in which both single party and multi-party reservations are addressed, there is no requirement that the prior art perform any of these functions to properly reject the claims.  In order to properly reject the claims, the prior art need only disclose the claimed receiving, detecting and comparing in regards to the receiving of a single broadcast identifier.  This is true for the dependent claims as well.  Any limitation that further limits the receiving, detecting and comparing steps as it relates to a single broadcast identifier needs to be present in the prior art.  Any limitation directed the:
the generating, the providing or the inhibiting in respect to a single broadcast identifier does not limit the scope of the claim and as such is not required to be disclosed in the prior art when rejecting the claims; and
the receiving, detecting, comparing, generating, providing and/or inhibiting as it relates to two or more broadcast identifiers does not limit the scope of the claim and as such is not required to be disclosed in the prior art when rejecting the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi (PGPUB: 2013/0165154) in view of Burns (How to Solve for Geofencing In The Low Power IoT, 2019, https://medium.com/@patburns/how-to-solve-for-geofencing-in-the-low-power-iot-94567de29eaf, pgs. 1-24).

Claims 1, 11, and 18: Joshi discloses a computer implemented method, a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method, and a device comprising: 
a processor and a memory device coupled to the processor (Paragraphs 14 and 15);
receiving a broadcast identifier at a reservation system that was broadcast from a user mobile device via a wireless transmission (Paragraph 29: the provider has a computer implemented reservation system; Paragraph 30: the provider engages the publisher and arranges for the reservation system on provider apparatus to interface with to auto-check in software on publisher apparatus; Paragraph 22: mobile device monitors its GPS location and broadcasts its location when it enters the previously received zone coordinates during the appointed times (e.g., transmits its unique identifier and perhaps a key provider by the publisher upon signing up to the conference/resource); publisher apparatus, during the appointed times and in the previously provided zone, listens for the customer's unique identifier (and/or key previously provided by the publisher); 
detecting a signal strength of the wireless transmission; comparing the detected signal strength to a threshold signal strength (Paragraph 22: the geographic boundary is defined by signal strength of a broadcast (i.e. signal strength boundary; Paragraph 23 and Figure 3: a determination is made regarding whether the mobile device is within the threshold signal strength boundary as is the case for mobile device B; mobile device A is determined to be outside the signal strength boundary; Paragraph 40: mobile device A is determined to be outside the threshold signal strength boundary and as such no auto-check-in functionality is provided; mobile device B is determined to be within the signal strength boundary and as such auto-check-in functionality occurs); and
While one of ordinary skill in the art would understand that the sentence “Still other embodiments are provided where a signal is broadcast in zone 40 and geographic location boundary 39 is defined by the signal strength of the broadcast” in paragraph 22 of the applicant’s specification requires that detecting the signal strength of the wireless transmission from each mobile device and comparing the detected signal strength from each mobile device to a threshold signal strength, Joshi does not specifically state that the steps of  “detecting a signal strength of the wireless transmission; and comparing the detected signal strength to a threshold signal strength”.
However, the analogous art of Burns specifically discloses, on pages 8, line 11 through page 9, line 1 and both figures on page 9, that the conventional approach to the use of signal strength in implementing a geofences is to detect the signal strength of each wireless transmission from each mobile device and comparing the detected signal strength from each mobile device to a threshold signal strength.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to implement the signal strength boundary of Joshi by detecting the signal strength of the wireless transmission from each mobile device and comparing the detected signal strength from each mobile device to a threshold signal strength as disclosed by Burns.
The rationale for doing so is that it merely requires the combining of prior art elements according to known methods to yield predictable results. It can be clearly seen that each element claimed is taught by either Joshi or Burns. The specific process of detecting the signal strength of the wireless transmission from each mobile device and comparing the detected signal strength from each mobile device to a threshold signal strength for implementing a geographic location boundary defined by the signal strength of the broadcast disclosed by Burns does not change or effect the normal functions of the geographic location boundary defined by the signal strength of the broadcast disclosed by Joshi as the geographic location boundary would still be defined by signal strength and be able to determine whether each mobile device is either within or outside said boundary.  Since the functionality of the elements in Joshi and Burns do not interfere with each other the results of the combination would be predicable.
either: 
generating a notification that a user associated with the user mobile device has arrived (Joshi - Paragraph 24: the registration details (user information) are then transmitted to a device associated with the provider such as provider apparatus; Paragraph 33: the check-in status of the parties is constantly updated via traditional manual check-ins or via the presently disclosed auto-check-in system; indications are provided to show the manner in which a party has checked in (manual, auto-check-in, or otherwise)); 
providing the notification to a user interface to indicate that the user has arrived (Paragraph 33: the check-in status of the parties is constantly updated via traditional manual check-ins or via the presently disclosed auto-check-in system; indications are provided to show the manner in which a party has checked in (manual, auto-check-in, or otherwise));
or:
inhibiting providing a generation of a second notification in response to the comparing (Joshi - Paragraph 40: mobile device A is determined to be outside the threshold signal strength boundary and as such no auto-check-in functionality is provided; mobile device B is determined to be within the signal strength boundary and as such auto-check-in functionality occurs).

Claims 2, 4, 12, 14 and 19: Joshi and Burns disclose the method of claim 1, the device of claim 11 and the device of claim 18, wherein the broadcast identifier comprises a MAC address received via WiFi received by a router and forwarded to the reservation system (Joshi - Paragraph 23: broadcast identifier includes a MAC address; Paragraph 18: WiFi transmitters can be used to triangulate a location of mobile devices).


Claims 5-10, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (PGPUB: 2013/0165154) in view of Burns (How to Solve for Geofencing In The Low Power IoT, 2019, https://medium.com/@patburns/how-to-solve-for-geofencing-in-the-low-power-iot-94567de29eaf, pgs. 1-24) in further view of Tyler (PGPUB: 2013/0325526).

Claims 5, 6, 7, 8, 15, 16, 17, 20. The method of claim 1, the device of claim 11 the device of claim 18
wherein the reservation system comprises a restaurant reservation system 
wherein the notification is provided to a display device, 
wherein the notification includes a name of the user that is displayed on the display screen of the display device located in a restaurant and 
wherein multiple broadcast identifiers are received from multiple user mobile devices corresponding to a multi-person reservation, and 
wherein the notification is generated and provided in response to more than one user having arrived. 
Joshi and Burns disclose the method of claim 1, the device of claim 11 the device of claim 18
wherein the reservation system comprises a restaurant reservation system (Joshi - Paragraph 29: the provider (for purposes of this example, a restaurant) has a computer implemented reservation system); 
wherein the notification is provided to a display device (Joshi - Paragraph 15: provider apparatus is a personal computer located at a restaurant running restaurant management software thereon (including reservation management services); Paragraph 33: the check-in status of the parties is constantly updated via traditional manual check-ins or via the presently disclosed auto-check-in system; indications are provided to show the manner in which a party has checked in (manual, auto-check-in, or otherwise)), 
wherein the notification includes a name of the user that is displayed on the display screen of the display device located in a restaurant (Joshi - Paragraph 23: registration details are name, number of people in the party, number of tickets desired, seating preference, and desired reservation time; Paragraph 33: the check-in status of the parties is constantly updated via traditional manual check-ins or via the presently disclosed auto-check-in system; indications are provided to show the manner in which a party has checked in (manual, auto-check-in, or otherwise); Paragraph 35: when a party's table is available, an employee can announce the party's name to ask them to come forward);
the ability to receive multiple broadcast identifiers from multiple user mobile devices (Joshi - Paragraph 23, 40 and Figure 3: a determination is made regarding whether the mobile device is within the threshold signal strength boundary as is the case for mobile device B; mobile device A is determined to be outside the signal strength boundary);
the ability to be used with both individuals or groups (Joshi - Paragraph 10: a system 10 that provides for automated check-in of individuals or groups;
the ability to match broadcast identifiers with reservations (Joshi - Paragraph 22-23, 33, and 36: a unique identifier such as a mac address is transmitted from each mobile device to initiate auto-check-in and the apparatus monitors the mobile device(s) and zone to find mobile devices within the zone, wherein the check-in status of the parties is constantly updated via the auto-check-in system);
Joshi and Burns do not disclose:
that the multiple mobile user devices correspond to a multi-person reservation, and 
wherein the notification is generated and provided in response to more than one user having arrived.
However, the analogous art of Tyler discloses that it is well known for a restaurant management system to gather information regarding single-person reservation, and multi-person reservations including how many members are in the party and whether all members of the party have arrived (multiple mobile user devices corresponding to a multi-person reservation), and then use this information to make intelligent seating decision such as providing a notification that the seating of the party is to be skipped because all of the members of the party have not yet arrived in paragraphs 41, 71, 173 and figure 10B.
Therefore, it would have been obvious to one of ordinary skill in art, before the effective filing date of the applicant’s invention to have modified the invention of Joshi and Burns to incorporate multi-person reservation corresponding to multiple mobile user devices, wherein the notification is generated and provided in response to more than one user having arrived as disclosed Tyler.
The rational for doing so is that it merely requires applying a known technique to a known device, method, or product that is ready for improvement and to yield predictable results.  Joshi and Burns teach the “base” method of providing notifications based on a determination that a user with a reservation has arrived.  Tyler discloses an improved method of providing notifications when members of a multi-person reservation have arrived. One or ordinary skill in the art of restaurant management would have realized that providing the notification when only one member of a multi-party reservation has arrived would lead to lower table turnover (table turnover measures the number of tables turned during a specific time period) as the person would be seated and then have to wait for other party members to arrive and place their orders, thus resulting in the party being at the table longer than they would have been if seating did not occur until all party members had arrived.  This lower table turnover results in less revenue for the specific time period in question.  As such, modifying the invention of Joshi and Burns in this known manner would predictably result in higher table turnover and greater revenues for the restaurant.

Claim 9: Joshi, Burns and Tyler disclose the method of claim 7 wherein the notification is generated and provided in response to multiple broadcast identifiers from all the multiple user mobile devices corresponding to the multi-person reservation having been received as determined by comparing the received multiple broadcast identifiers to the identifiers associated with the multi-person reservation (Joshi - Paragraph 22-23, 33, and 36 and Tyler - Paragraphs 41, 71, 173 and figure 10B as combined above).

Claim 10:  Joshi, Burns and Tyler disclose the method of claim 9 and further comprising: 
detecting signal strengths of multiple wireless transmissions from multiple user mobile devices (Joshi - Paragraph 22: the geographic boundary is defined by signal strength of a broadcast (i.e. signal strength boundary); Paragraph 23: mobile device A and mobile device B; and Burns - Pages 8, line 11 through Page 9, line 1 and both figures on Page 9: detecting and comparing signal strength from each mobile device);
comparing the detected signal strengths to a threshold signal strength (Joshi - Paragraph 23 and Figure 3: a determination is made regarding whether the mobile device is within the threshold signal strength boundary as is the case for mobile device B; mobile device A is determined to be outside the signal strength boundary; Paragraph 40: mobile device A is determined to be outside the threshold signal strength boundary and as such no auto-check-in functionality is provided; mobile device B is determined to be within the signal strength boundary and as such auto-check-in functionality occurs; and Burns - Pages 8, line 11 through Page 9, line 1 and both figures on Page 9: detecting and comparing signal strength from each mobile device); and 
inhibiting providing the generation of the notification in response to the comparing until all detected signal strengths meet or exceed the threshold signal strength (Tyler: Paragraphs 41, 173 and figure 10B as combined above).

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. 
With regards to the 35 USC 101 rejection, the applicant argues that the claims are not directed to certain methods of organizing human activity because the claims recite “receiving a broadcast identifier at a reservation system that was broadcast from a user mobile device via a wireless transmission” which in no way recites, or even relates to a human activity because a human cannot process in his or her mind an identifier that was broadcast by a user mobile device.  The examiner disagrees.  There is no requirement that a certain method of organizing human activity be able to be processed in the human mind.  This requirement is solely applied to the “Mental Process” grouping, and carries no weight with regard to the “Certain Methods of Organizing Human Activity” grouping.  Additionally, this entire limitation is part of a receiving step and as such is insignificant extra solution activity and as such cannot be significantly more than the identified abstract idea.  As clearly articulated in the rejection above, receiving a broadcast identifier that was broadcast via a wireless transmission is part of the abstract idea itself, and the additional elements of a reservation system and user mobile devices are not able to transform the identified abstract idea into a practical application.  As such, the claims are clearly directed to the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing and sales related activities or behaviors as they merely gather data, analyze the data to determine results, generate tailored content based on the results and transmit the tailored content. Thus, the 35 USC 101 rejection is maintained.
The applicant argues that the newly proposed amendment to claim 1 by incorporating claim 3 into claim 1 overcomes the rejection.  The examiner disagrees.  As clearly indicated in the 35 USC 101 rejection of the Office Action dated March 2, 2022, claim 3 does not contain any subject matter that would overcome the rejection because the limitations merely further limit the abstract idea by adding additional steps regarding the gathering of data, and determining results based on the analysis which is considered part of the abstract idea and as such is not an “additional element” (i.e. those elements outside the identified abstract idea) capable of transforming the abstract idea into a practical application.  The instant rejection clearly incorporates these limitations into the abstract idea of claim 1, the newly amended limitations added no new “additional elements” (i.e. those elements outside the identified abstract idea) and as such cannot transform the abstract idea into a practical application.  Thus, the 35 USC 101 rejection is maintained.
With regards to the 35 USC 112 rejections, the applicant argues that instant amendments overcome the rejections.  As indicated above the examiner agrees that the instant amendment overcomes the 35 USC 112 rejections identified in the Office Action dated March 2, 2022.  However, the amendment has resulted in new 35 USC 112(a) rejections as detailed above.
With regards to the 35 USC 102 and 35 USC 101 rejections, the applicant argues that claim 3 was not properly rejected in the Office Action dated March 2, 2022 because the prior art of Joshi does not disclose prohibiting the generation of a message for a user who has arrived, thus the applicant has cancelled claim 3 and rolled it up into claim 1.  The examiner disagrees.  Claim 3 was clearly properly rejected by the prior art of Joshi in the paragraphs cited in the Office Action dated March 2, 2022.  Claim 3 was subject to a 35 USC 112(d) rejection because it changed the scope of the rejection because, if read literally, would have required both the sending of the notification and prohibiting the sending of the notification.  There is no logical way in which both can occur and no support in specification for both to occur.  Thus, the limitations was interpreted in light of the specification and the inhibiting is merely not generating and sending the notification based on the comparison of the signal strength which is clearly disclosed an properly rejected by the cited sections of Joshi. Had the applicant’ merely rolled claim 3 into claim 1, the examiner would have maintained the rejection under Joshi as a 102 rejection.  However, the instant amendment does not merely roll claim 3 into claim 1 but actually changes the scope of the claim by introducing a new claimed “second notification” and appearing to require that the receipt of the broadcast identifier results in a notification being provided, then the signal strength is used to determine the inhibiting of a second notification.  There is no support for this process in the applicant’s specification, thus a new 35 USC 112(a) rejection was added.  (i.e. those elements outside the identified abstract idea).  This requires the examiner to interpret the claims in a manner consistent with the applicant’s specification.  As such, even with the introduction of additional prior art to help clarify the way in which broadcast signal strength as disclosed by Joshi is used in geographical boundaries, the rejection above is still properly final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeWitt et al. (PGPUB: 2018/0336594) discloses a restaurant reservation system that utilizes wireless transmission from mobile device to determine that users have arrived based on MAC addresses associated with the wireless transmission and providing notification to a user interface based on this determination.
Mendoza et al. (US: 11,126,933) discloses determining that users of mobile devices have arrived at a restaurant for a reservation based on a beacon device interacting with the mobile device and then providing notifications.
Newsum et al. (PGPUB: 2017/0193530) discloses detecting customer arrival at a restaurant using automatic discovery of the mobile device connecting to a small area connectivity system on the restaurant premises. Then providing notification based on this determination as well as additional customer engagement opportunities. 
Deeb (Real-Time Messaging and Time-Shifted Communication Wireless Systems”, 2017, 13th International Conference on Natural Computation, Fuzzy Systems and Knowledge Discovery, page 1-5) disclose a device pairing algorithm that uses signal strength to pair user devices with service provider devices to perform information exchange which enable the establishment of communication between customer and service providers for providing customer service functions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621